Response to Arguments
Applicant’s amendments have overcome the 112 rejection of the previous office action. Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. Specifically, applicant argues that the insulated separator includes a barrier layer “used to prevent lithium-ions from passing through” which distinguishes from the prior art of record.  However, the Examiner maintains the rejection as previously applied because:
A) the claimed functionality (i.e. preventing lithium ion conduction) amounts to a functional limitation which does not impart a structural distinction (see MPEP 2114) to the claims, 
B) the materials described by the prior art for the composite tape 10 (i.e. an organic base 12 such as PET, i.e. a polyester resin, PP and PE and inorganic elements 14 - paragraphs [0036-0045], Kim et al.) are insulative and not ionically conductive (no lithium ion conductive materials are included in the composite tape). In fact, the instant specification discloses in paragraph [0013] as filed: “For the wound-type cell as described above, in an implementation, the barrier layer includes polyester resin; and/or, a thickness of the barrier layer is between 10 um and 20 um.” 
In paragraph [0062] of the instant specification as filed: “The barrier layer formed by spraying can be a polypropylene layer, a polyethylene layer or other polymer layers, or a metal layer or other inorganic layers.” and therefore the materials of the prior art are indistinguishable from the barrier layer disclosed in the instant specification and the prior art barrier layer is capable of preventing lithium ions from passing through. Further,
C) no lithium ion conduction through the composite tape of the prior art is discussed in the prior art and therefore none is presumed and the claimed functionality is met.
Applicant argues that the barrier layer of the prior art is provided in an uncoated portion of the separator however the claims do not specify the relationship between the electrode active material coatings and the barrier layer. In any event, lithium ions are present during transport through the separator 142 of the prior art and therefore there are lithium ions near the barrier layer 120 which are prevented from passing through.  The fact the prior art has a different functionality disclosed (i.e. preventing shrinkage) does not negate the fact that the material properties of the prior art also perform the claimed functionality (i.e. preventing lithium ion transport).
Applicant’s arguments in regard to claim 4 and 12 are noted but are not persuasive for the reasons noted above with regard to lithium ion transport.  Further, as noted in the rejection below, the prior art envisions additional adhesive which would aid in the reducing of shrinkage discussed in the prior art as the advantage to the additional adhesive barrier layers.
Applicant’s arguments in regard to the election of species between an adhesive layer and spraying to form the barrier layer are noted however the Examiner maintains the species as distinct as the prior art of record does not disclose spraying as an alternative to an adhesive and therefore the species are not obvious variants.  Upon allowance of a generic claim the species will be rejoined.
Therefore, this action is made FINAL. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 6, 7, 9-11, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Kim et al. (US Pub 2006/0093922 of record).
In regard to claim 1, Kim et al. teach a wound-type cell (see figure 8, in an unwound state but is to be wound), comprising a positive sheet (second electrode plate 730), a negative sheet (negative electrode plate 740), and an insulated separator (separator 750) located between the positive sheet and the negative sheet; wherein, the negative sheet comprises a negative base layer (current collector 742), a negative coating (coated region 744), and a negative tab (electrode tab 746) disposed on surface of the negative base layer, wherein the negative coating covers surface of the negative base layer, and the negative coating is provided with a tab connection area (uncoated region 743) that avoids the negative tab, and the negative tab 746 is located in the tab connection area; and the insulated separator 750 between the tab connection area and the positive sheet is provided with a barrier layer (insulation tape 725) covering the tab connection area, and the barrier layer is used to prevent lithium-ions from passing through (paragraphs [0068-0071]).
In regard to claim 9, Kim et al. teach a battery, comprising a housing (can 160) and the wound-type cell according to claim 1 (figure 2, paragraph [0048]).
In regard to claim 2 and 10, the barrier layer 725 is located on a side of the insulated separator facing the negative sheet 740 (paragraph [0070]).
In regard to claim 3 and 11, the barrier layer 725 (of composite tape 10) is bonded to the insulated separator through a first adhesive layer (organic base 12, adhesive layer 16), and the first adhesive layer is a non-sticky hot melt adhesive layer at room temperature (paragraphs [0037-0046]).
In regard to claim 6 and 14, the barrier layer (including inorganic base layer 12) comprises polyester resin (such as PET - paragraph [0042]), and the tape may have a thickness such as 5 to about 200 micron (paragraph [0038]).
In regard to claim 7 and 15, the positive sheet 700 comprises a positive base layer (current collector 732) and a positive coating 734, the positive coating covers surface of the positive base layer, and the positive base layer is provided with an uncoated area 733, and the uncoated area is opposite to the tab connection area (figure 8, paragraph [0068-0071]).
In regard to claim 16, Kim et al. teach an electronic product, comprising a battery of claim 9 (paragraphs [0003-0006]).


Claim Rejections - 35 USC § 103
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 or 9.
In regard to claim 4 and 12, Kim et al. teach that an adhesive layer 16 is provided on at least one surface of the insulating tape 10 (paragraph [0037]), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second adhesive layer is provided on a side of the barrier layer facing away from the insulated separator as multiple adhesive layers are envisioned by the prior art depending on the level of adhesive required for a given application.   While the kind of adhesive is not specifically disclosed a person of ordinary skill in the art would appreciate that adhesives are typically pressure-sensitive adhesive and can be swelled by electrolyte depending on the composition and porosity thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US Pub 2012/0177963 newly cited) teach a would cell considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723